 LOCAL 169583a year afterthe charge was filed, that we now administratively changethe recordto designatea complying union as the Charging Party.Weshall, therefore, deny the Motion.Accordingly, as the record now shows that the union named inthis proceeding as the Charging Party was not in compliance when thecomplaintwas issued,3we shall dismiss the complaint herein 4[The Board dismissed the complaint.]MEMBERS Munnocxand JENKINS took no part in the considerationof the aboveDecision and Order.82V.L.R. B. v. Thomas W. Dent,et at.,d/b/a Dant&Russell,Ltd.,844 U. S. 375.4Because we are dismissingthe complaint upon compliance grounds, we do not pass uponthe merits of the unfair labor practicecharges.Local 169, United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIOandW. H. Condo, Brick Contractor andMason ContractorsAssociationof EastSt. Louis.Case No.14-CC-97.November 25,1957DECISION AND ORDEROn February 8, 1957, Trial Examiner Reeves R. Hilton issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had not engaged in the unfair labor practicesalleged in the complaint and recommending that the complaint bedismissed in its entirety, as set forth in a copy of the IntermediateReport attached hereto.Thereafter the General Counsel filed excep-tions to the Intermediate Report together with a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Murdock, Bean, and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and briefs, and the entire recordin the caseand hereby adopts the findings, conclusions, and recom-mendationsof the Trial Examiner.[The Board dismissed the complaint.]INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge,as amended,filedby W. H.Condo, Brick Contractor,hereincalled Condo,againstLocal169,United Brotherhood of Carpenters-and JoinersofAmerica,AFL-CIO,herein called the Respondent or the`Union,the General119 NLRB No. 81. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDCounsel of the National Labor Relations Board' through the Regional Directorfor the Fourteenth Region (St. Louis, Missouri) issued a complaint dated Septem-ber 25, 1956, alleging that the Respondent had engaged in unfair labor practiceswithin the meaning of Section 8 (b) (4) (A) of the Labor-Management RelationsAct, herein called the Act. In substance the complaint alleges that the Respond-ent since about August 9 and August 21, 1956, has induced and encouraged theemployees of Condo, and of other employers, to engage in strikes or concertedrefusals in the course of their employment to use, manufacture, process, transport,or otherwise handle or work on goods, articles, materials, or commodities, or toperform services, an object thereof being (1) to force or require certain employersto cease doing business with Condo; (2) to force or require suppliers of materialsto stated construction jobs to cease doing business with contractors and theirsubcontractors; and (3) to force or require Condo to assign scaffold constructionwork at two jobs to employees who are members of or represented by the Respond-ent rather than to employees who are members of or represented by Hod CarriersLocal 454.The Respondent filed its answer denying generally the allegations ofthe complaint and the commission of any unfair labor practices.Pursuant to notice a hearing was held at St. Louis, Missouri, on November 13,1956, before the duly designated Trial Examiner.All parties were representedby counsel and were afforded an opportunity to be heard, to examine and cross-examine witnesses, and to introduce relevant evidence, upon the issues.At theconclusion of the case counsel for the Respondent moved to dismiss the complainton the grounds that the General Counsel had failed to establish any violation oftheAct,which motion was denied.The Trial Examiner gave counsel oppor-tunity for oral argument and to file briefs.Counsel for the Respondent presentedoral argument but did not file a brief.The General Counsel and counsel for theCharging Parties waived oral argument but filed briefs with the Trial Examineron December 21, which have been considered.After the close of the hearing theGeneral Counsel filed a motion to correct the record in specified respects andserved copies of the motion upon other counsel.There being no objection to themotion and the corrections therein being correct and proper the motion is granted.The motion containing the corrections is included in the exhibits as GeneralCounsel'sExhibitNo. 9.Upon the entire record in the case the Trial Examiner makes the following:FINDINGS OF FACTI.JURISDICTIONAL FACTSOn the basis of a stipulation entered into by the parties the Trial Examiner findsthat:Condo is a partnership existing under the laws of the State of Illinois, andmaintains its office and place of business in East St. Louis, Illinois,where it isengaged in the brick and masonry contracting business.In the period April 1,1955, to March 31,1956,Condo,in the course of its business,furnished goodsor services valued in excess of $100,000, to enterprises which ship goods, orfurnished services in excess of $50,000, in States other than the States in whichthey are located.J.J.Altman & Co.isan Illinois corporation and maintains its office and placeof business in East St. Louis,Illinois,where it isengagedin the general contract-ing business.During the 12-month period preceding the issuance of the com-plaint,Altman performed services directly related to national defense pursuant tocontracts with the United States,valued in' excess of $100,000.In the same periodithas been engaged in the construction of a new high school in East St. Louis,valued at approximately$4,000,000.Altman and its subcontractors purchased orwill purchase equipment and materials for this job valued in excess of$500,000,fromsuppliers outside the State of Illinois, and purchased or will purchase equip-ment and materials valued in excess of $1,000.000,originating from outside theState.Smith Brennan Pile Company is a Missouri corporation and maintains its officeand place of business at St. Louis,Missouri,where it is engaged in the businessofmanufacturing and driving pile.During the year 1956 Smith,pursuant to anagreement with Altman,has been engaged in performing pile work on the highschool job in East St. Louis,the contract price being approximately$116,000.'The General Counsel and the staff attorney appearing for him are referred to as theGeneral Counsel and the National Labor Relations Board as the Board. LOCAL 169585William H.and Nelson Cunliff Company is a Missouri corporation and main-tains its office and place of business in St. Louis,Missouri,where it is engaged inthe general contracting business.During the year 1956 Cunliff has been engagedas general contractor in construction work valued at approximately$115,000, forUnion Electric Company,a public utility,atEast St.Louis, Illinois.The Trial Examiner finds that Condo, Altman,and Smith are engaged in com-merce within the meaning of the Act.However, with respect to Cunliff, there isnothing in the record,either by way of stipulation or testimony,to indicate that thegross annual value of the business of Union Electric Company meets the Board'srequirements,at least $3,000,000, for asserting jurisdiction over public utility com-panies(The GreenwichGas Companyand Fuels,Incorporated,110 NLRB 564;Gary Hobart Water Corporation,115 NLRB 1575).The record therefore is insuffi-cient to support a finding that Union Electric is engaged in commerce or that it wouldeffectuate the policies of the Act to assert jurisdiction over this company.Under thecircumstances it cannot be found that Cunliff in performing services for Union Elec-tricwas thereby engaged in commerce as defined in the Act and the policies anddecisions of the Board.The Amendment to the ComplaintOn October 2, 1956, after issuance of the complaint,Condo and Mason Contrac-torsAssociation of East St.Louis, herein called the Association,filed a secondamended charge against the Union and Carpenters District Council of Tri-CountiesIllinois, alleging that since January 1951, they have induced and encouraged em-ployees of Altman, Cunliff,and of other employers,to engage in a strike or a con-certed refusal to perform services an object thereof being to force or require theseand other employers to cease doing business with Condo and other members of theAssociation in violation of Section 8 (b) (4) (A)of the Act.The Regional Director,by letter dated November 6, directed to counsel for theCharging Parties,refused to amend the complaint to include Carpenters DistrictCouncil as a party respondent.At the outset of the hearing the General Counsel filed a written motion to amendthe complaint to include the Association as a Charging Party and added a new para-graph(Par. 11(a)) alleging that it is an association of brick and masonry contrac-tors organized for the purpose of collective bargaining, and from April 1, 1955, toMarch 31,1956, its members furnished goods or services in excess of $100,000, tocompanies in Illinois which shipped goods valued in excess of $50,000 to customersin other States.The Trial Examiner,over objection of the Respondent,granted the motion.2The General Counsel adduced no evidence establishing the character of the Asso-ciation,whether it is a formal or informal organization,the names,or number of itsmembers, the value of the work performed by them and for whom performed, andthe manner in which it has functioned as representative of its members in collective-bargaining negotiations with labor organizations.The only evidence relating tothe activities of the Association comes from Oliver W. Wagner, one of the Condopartners,who stated that in April 1956,he acted as spokesman for the Associationand, with several other contractors(obviously nonmembers),held one meeting withrepresentatives of Hod Carriers which resulted in an agreement,which was signedby various members of the Association.In addition the Respondent produced a let-ter on Condo letterhead dated November 15, 1955, from the Association addressedto John T. Dunlop, chairman of the National Joint Board for Settlement of Juris-dictional Disputes(herein called the Joint Board),and signed by W. H.Condo, aspresident,A. E. Steible,secretary,and W. A. McFarland,trustee.The letter calledattention to a dispute between the carpenters and hod carriers concerning the erec-tion of scaffolding and requested the Joint Board to take appropriate action in thematter.The letter referred to the general situation and did not mention a specificdispute on any particular job. Steible admitted signing the letter but he could notrecallwhether he ever received a reply from Dunlop.The Trial Examiner concludes and finds that the evidence is wholly inadequate tosupport the allegations of the amended complaint that there was, and is, in existencea cognizable association and that its members are engaged in business activities withinthe purview of Section 2 (6) and(7) of the Act.Further, there is no evidence,2 The ruling was made subject to the right of counsel for the Respondent to make appli-cation for a continuance at the conclusion of the General Counsel's case,if he needed addi-tional time to prepare his case in respect to the amended complaint.Counsel did not makeany such application. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcept as stated above, that the Association was a party to, or participated in, thematters involved herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe Union and Hod Carriersare labor organizations within the meaning of Sec-tion2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Preliminary statementThis case purportedly relates to the interpretation of a decision, dated April 28,1920, by the National Board for Jurisdictional Awards in the Building Industry ina dispute between the Laborers, Bricklayers, Plasterers and Carpenters over theerection of scaffolds.The board held that (1) "the erection and removal of allscaffolds used primarily by Lathers, Plasterers, Bricklayers andMasons shall bedone by the mechanics and laborers in these trades as directed by the employer,"and (2) "Self-supporting scaffolds over fourteen feet in height or any special designedscaffolds or those built for special purposes shall be built by the Carpenters." 3Eugene P. Clayton, business representative and financial secretary of the Union,testified that he sent letters, dated December 5, 1955, to some 175 contractors, in-cluding perhaps some subcontractors, within the Union's jurisdictional area in whichhe quoted the foregoing decision.The letter further stated that Dunlop and theJoint Board had ruled that all scaffolds, including pipe scaffolds, 14 feet or moreis the work of the carpenters.The letter concluded by stating that adherence to thedecisions will eliminate any misunderstanding, dispute, or work stoppage.Clayton admitted that the Union distributed to each of its members a memoran-dum advising the membership that other trades were trying to encroach on theirjurisdiction and "to assist the membership in knowing our jurisdiction," suggestedthat the members watch out for certain types of work.The memorandum thenbriefly described about 20 operations coming under their jurisdiction including theerection and dismantling of scaffolds over 14 feet in height.The purpose of thememorandum was to acquaint the membership with the various types of work sothey could claim it, if not given to them.Clayton was not certain when the memo-randum was prepared and issued; that it could have been issued in the fall of 1954and in September 1956.B. The alleged unlawful conduct on the part of the UnionThe substantive facts are undisputed so on the basis of the evidence adduced bythe General Counsel the Trial Examiner finds as stated below.The High School ProjectJ.J.Altman, president of Altman, testified that the company was engaged asgeneral contractor for the construction of a new high school located at 48th andState Street, East St. Louis.The entire area embraced about 50 acres of landwith the school itself covering about 10 acres.The property was fenced in fromthe western end of State Street corner running easterly for about 1,000 feet, thencenortherly for about the same distance and then easterly again for about 60 or 70feet.According to Altman there were three truck entrances to the project on StateStreet,which were used by all contractors on the job, plus another truck entranceat 51st Street, and a pedestrian entrance on State Street.He identified the StateStreet truck entrances on an aerial photograph of the project and marked the sameasE-1, E-2, and E-3, on General Counsel's Exhibit No. 3.Altman testified that on August 8 or 9, pickets appeared at the extreme westernentrance, E-1, carrying a sign, which counsel stipulated bore the legend:On strike, the Carpenters localunion 169, contractor refusingto recognize ruling of NationalJoint Board for Settlement ofJurisdictional Dispute.The General Counsel then asked "where was Condo working with his employees"at that time and Altman replied the northwest and southwest corners of "Area A,"8 Plans for Settling Jurisdictional Disputes Nationally and Locally,pp. 81,90, Respond-ent's Exhibit No. 6. LOCAL 169587as identified on the photograph.He further stated that while Condo was not re-quired to use any particular entrance, he used, primarily, the extreme westernentrance E-1, because it was nearest the area in which he was working.Althoughnot too sure, Altman stated the pickets shifted between the extreme western entrance,E-1 and E-2, a short distance away.Altman was certain that Condo was involvedin a dispute over the assignment of the building of scaffolding over 14 feet becausehe discussed the matter with Condo before and during the dispute.On August 9, Altman sent a telegram to Dunlop advising him of the dispute be-tween the Union and the Hod Carriers over this work and that Condo had assignedthe work of erecting scaffolding in accordance with his interpretation of paragraph 1of the decision of April 28, 1920.Altman requested Dunlop to indicate which unionshould erect the scaffolding.Altman made no mention of a work stoppage onthe job.On August 29, Dunlop advised Altman and Condo that the erection of scaffoldingover 14 feet was governed by the above-mentioned decision and to comply withit at once.William Waters, employed by Condo as hod carrier foreman, testified that picketsappeared at all three truck entrances and that Condo used the extreme westernentrance,E-1, exclusively, although it was also used by other subcontractors.When asked by the General Counsel whether "After the picket line was establishedthey didn't come to work," Waters replied, "No, sir."Wagner stated that in April 1956, Condo signed an agreement-with Hod Carriers.He then related that in February 1955, Condo was subcontractor of J. W. Barnes,general contractor, on a job for Swift and Company in East St. Louis, and that oneday the hod carrier foreman and the carpenter steward of the Union came to him,each claiming the right to erect a scaffold on the job.Wagner told the hod carrierforeman to call his business agent and a short time later Jessie Ford, the businessagent, came to the job, arriving about the same time as Clayton.Wagner informedFord of the dispute and requested that he and Clayton get it straightened out, where-upon Ford and Clayton engaged in a conversation. In the course of the conver-sationWagner heard Clayton tell Ford that if there was an attempt to build thescaffold the carpenters would be removed from the job. In the meantime Wagnersent his workman to another job nearby and later, apparently when Ford andClayton were unable to resolve the matter, Wagner told Ford that Condo wouldstay away from the job in order to give them an opportunity to work out something.When the matter remained unsettled for the next 5 or 6 days Barnes offered toerect the scaffolding with carpenters, which was agreeable to Condo, and this wasdone and the job completed.Wagner further stated that in September 1955, Condo was subcontractor in thealteration or repair of a store building and when Condo's workman began erectingthe scaffolding the carpenters' steward toldWagner they were going to do thiswork.Clayton and the business agent for Hod Carriers came to the job andargued over the erection of the scaffold.While the business agents were discussingthematter one of the hod carriers picked up a board to place on the scaffoldand when the carpenters' steward seemingly attempted to prevent him from doingso, the two men engaged in a brief scuffle or wrestling match.The superintendentof Barnes thereupon suggested to Wagner that, in order to prevent any furtherincidents, both Barnes and Condo should remove their men from the job.Wagneragreed and all their men left the project.Condo returned 4 or 5 weeks later, builtthe scaffold and finished the job.On the basis of these two incidents, plus some minor occurrences which W. H.Condo reported to him, Wagner considered the demands for the erection of scaffold-ing appeared to be, and is, a continuing problem.Wagner did not know whetherCondo had submitted the matter to Dunlop or the Joint Board.Wagner was not questioned by the General Counsel, or other counsel, in respectto the high school project in East St. Louis.The Union Electric Company ProjectAs stated above, the lack of evidence precludes a finding that Cunliff in perform-ing services for Union Electric was engaged in commerce within the meaning of theAct.However, assuming, without deciding, that jurisdiction may be asserted onthe theory of the totality of Condo's other business operations, the Trial Examiner,on the basis of the uncontested evidence, finds as follows.Richard G. Hungerford was employed as construction engineer and supervisor forCunliff in the construction of an office, garage, and truck shelter for Union Electric,at French Village, Illinois, on Highway 157.Hungerford identified a plot plan of 588DECISIONSOF NATIONALLABOR RELATIONS BOARDthe property showing the property owned by Union Electric and the location wherethe construction work was being performed.4There was only one entrance to theproperty from the highway and that was located near the southeast corner of the:property.Hungerford stated that on August 21, 1956, employees of Condo andBen Hur Steel Company, as well as those of Cunliff, were working on the project.On that date, Knute Campbell, who was Cunliff's superintendent on the job, ap-peared as a picket at the entrance to the property, on the company side, and carrieda picket sign bearing the same legend as the sign carried at the above-mentioned-high school job.Apparently, Campbell picketed the job for 4 or 5 days for Hunger-ford stated he was present at that time when Ed Wolf, inspector for Union Electric,had a conversation with him.According to Hungerford, Wolf suggested the pos-sibility of relocating the picket line, "and directing a rope area around the office andgarage area and putting the line down closer to that area so that in theory perhaps.the other crafts could work on the other part of the building." Campbell said hewould have to take it up with his business agent but he did not thereafter changehis position.On August 23, Hungerford sent a letter to the Joint Board stating that the Unionand Hod Carriers were involved in a dispute over the erection of scaffolding 20 to30 feet high on the job being performed by Cunliff and Condo, and that the Union waspicketing the project.Hungerford pointed out that the source of the dispute centeredon the interpretation of the decision of April 28, 1920, and requested clarification of*the decision.On August 29, Dunlop sent a telegram to Cunliff and Condo advisingthat the erection of scaffolding over 14 feet high was governed by the above-mentioneddecision and to comply with it immediately.Wagner, as in the high school project matter, did not testify concerning the UnionElectric job.The Union offered no testimony at the hearing.Evidence Relating to the Scope of the OrderThe General Counsel, on the theory that he was entitled to the entry of a broadorder, produced two witnesses who related their experiences with the Union on mat-ters not alleged as violations in the complaint.The Trial Examiner, over objection.of counsel for the Union, received this testimony, summarized below.Art McFarland, of Art McFarland & Sons, Inc., obviously a brick contractor,.stated that once in the latter part of 1955, while-working as a subcontractor on ajob the carpenters steward insisted that scaffolding be erected by carpenters andwhen he replied the carpenters would not build it, the conversation ended.AboutSeptember 1956 McFarland was brick veneering a side wall on a church and whenthe scaffold reached a height 141/2 feet Clayton claimed the work and when his de-mand was refused threatened to picket the job.McFarland said when the scaffoldingreached about 20 feet, "I had carpenters on the job," who were on the scaffold put-ting in plywood or art glass windows and when Clayton saw them he told them toget off the scaffold, which they did.Steible, a brick contractor, said that about July 1955, he was working on theWoolworth building and the carpenters' foreman told him they were going to buildthe scaffolding.Seemingly, Steible replied that this would cause the bricklayers toquit, but, in any event Steible erected the scaffolding. In the early part of 1956,Steible was working on the Fisher Station Depot and when he started to erect scaf-folding Otis Malone, supervisor for C. W. Smith Company (apparently the generalcontractor), advised him that carpenters should do the work. Steible took it up withhis foreman who insisted "they," seemingly the bricklayers or hod carriers, were goingto build the scaffolding, which they did.The General Counsel also called Raymond Lippert to testify concerning his pastexperiences in such matters but when it developed that he did not know whetherthe Union was the union involved in those matters, and that his discussions had beenwith a business agent other than Clayton, he has withdrawn as a witness.Concluding FindingsThe complaint alleges that since August 9 and 21, 1956, the Union, through itsagents, has induced and encouraged employees of Condo, Altman, Cunliff, Smith,and of other employers to engage in strikes or concerted refusals to perform services,4 The plot, General Counsel's Exhibit No. 4, shows the property extended 445 feet onthe north, 310 feet on the south, 300 feet on the west and on the east paralleling thehighway, at a slight angle, somewhere around 330 or 350 feet.The building area is a plot217 feet on its north and south boundaries, 200 feet on its east and west boundaries,and abuts the north end of the property line. LOCAL 169589.an object thereof being; (1) to force Altman, Cunliff, and other employers to ceasedoing business with Condo; (2) to force suppliers of materials to the high school.andUnion Electric jobs to cease doing business with Altman, Cunliff, and theirsubcontractors; and (3) to force Condo to assign the erection of scaffolding tomembers of the Union rather than to members of Hod Carriers.The complaintfurther alleges that at all material times Condo has been engaged in performingbrick and masonry work on the high school and Union Electric jobs pursuant tocontractswith Altman and Cunliff, respectively, The Union in its answer deniesthat it induced and encouraged employees to engage in the conduct alleged anddenies, through lack of knowledge, that Condo performed the work for Altman andCunliff in accordance with such agreements.The General Counsel has the statu-tory obligation of establishing the allegations in his complaint.It is apparent fromthe facts as found above that the record is completely barren of any evidence onmaterial and substantive points and falls short of meeting the statutory requirementthat findings of unfair labor practices must be supported by substantial evidence onthe record considered as a whole.5Thus, at the outset (apart from the jurisdictional question) the General Counseloffered no clear or direct evidence that Condo was engaged by Altman and Cunliffas subcontractor for brick work on the high school or Union Electric jobs, despitethe denial thereof by the Union.The only testimony on this point, on the highschool project, comes from Altman, who was simply asked where Condo was work-ingwhen the pickets arrived and what entrance Condo was using at the time.Hungerford was questioned in like manner on the Union Electric job.Certainly,itwould have been a simple matter to have established the contractual relationshipsbetween these parties with definiteness, instead of leaving it to surmise or conjecture.However, despite the meagre evidence, and in view of the ultimate findings herein,the Trial Examiner finds that Condo "was working" for Altman and Cunliff on therespective jobs.The Trial Examiner, with respect to the allegation that the Union induced orencouraged employees to engage in unlawful conduct for illegal objectives, concludesas follows:On April 28, 1920, an appropriate board issued its decision in a dispute involvingthe Laborers, Bricklayers, Plasterers and Carpenters over the erection of scaffolds.On December 5, 1955, the Union, through Clayton, sent letters to about 175 con-tractors coming under its jurisdiction, quoting this decision and advising that ad-herence thereto will eliminate any misunderstanding, dispute, or work stoppage.Clayton also distributed a memorandum to the membership, probably in the fallof 1954 and September 1956, advising members that other crafts were attempting toencroach on its jurisdiction and suggested that they watch out for certain types ofwork encompassing about 20 operations, including the erection of scaffolds over 14feet high, which belonged to them.Clayton appeared as a witness for the GeneralCounsel and although cooperative and straightforward in answering questions, hewas not interrogated in regard to the occurrences at either the high school or UnionElectric projects.eChronologically, the record then shows that on August 8 or 9, 1956, pickets ap-peared at 1 or 2 of the entrances to the high school project, 1 of which was used byCondo as well as other unidentified contractors. In substance the picket sign statedthat the Union was on strike because "contractor" was refusing to recognize a rulingof the Joint Board.Waters, Condo's hod carrier foreman, agreed with the GeneralCounsel that "they didn't come to work" after the picket line was established.OnAugust 9 and 21, respectively, Altman and Hungerford informed Dunlop of a dis-pute between the Union and Hod Carriers over the erection of scaffolding workwhich had been assigned by Condo in accordance with his interpretation of the de-cision of April 28, 1920, and requested Dunlop to indicate which union should dothe work.Dunlop replied that the assignment of scaffolding work over 14 feet wasgoverned by the decision and to comply with it.Wagner merely stated that Condosigned an agreement with Hod Carriers in April 1956, and then related his experi-ences with the Union over the erection of scaffolds on two jobs going back toFebruary and September 1955.There is no evidence whatever indicating the circumstances under which the so-called dispute arose, indeed there is no clear evidence indicating the number ortype of employees Altman, Condo, or any other contractor had on the high schooljob at any time.Again, there is no direct showing that Condo ever assigned theB Section10 (e) of the Act.e Counsel for the Respondent made no objection to the General Counsel calling Clayton asa witness under Rule 439 (b) of the Federal Rules of Civil Procedure. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDbuilding of scaffolds to the hod carriers or that Clayton, or any representative ofthe Union. ever demanded or requested Condo to assign this work to members oftheUnion.Moreover, neither Altman nor Hungerfordtestifiedthat any suchdemand was made to them, or that the Union ever suggested to them that theyremove Condo from the jobs and obtain another contractor or subcontractor, whowould use members of the Union to complete this phase of the work. The onlyindication of the existence of a dispute over the assignment of this work appearsinAltman's telegram to Dunlop, which makes no mention of picketing or a workstoppage, and his testimony that he was aware of the dispute by reason of con-versations withW. H. Condo. Obviously, Altman's knowledge of the dispute wasbased on pure hearsay and the telegram, insofaras itbears on the present allegedviolations, amounts to nothing more than a self-serving declaration addressed to aperson or board not directly connected with the matter.At best the telegrammight be considered as corroborative evidence, had the dispute been establishedby competent testimony.Hungerford neglected to describe the circumstances of thedispute at Union Electric, other than to relate his sending a letter to the JointBoard.This evidence, therefore, is wholly inadequate to support even a barefinding that Condo was involved in a primary dispute or jurisdictional dispute withtheUnion as claimed by the General Counsel.Manifestly,Wagner, a partner ofCondo, as a witness for the General Counsel should have been cognizant of allthe facts bearing upon any dispute between Condo and the Union. But, incredibleas it seems, the General Counsel did not ask Wagner a single question in connectionwith the high school or Union Electric jobs, consequently there is not a line oftestimony relating to the conditions and circumstances under which the allegeddispute arose or the events occurring in connection therewith. Instead, Wagnermerely mentioned some old disputes he had with the Union over the building ofscaffolds on two jobs not involved here.Had Wagner been interrogated in respectto the instant projects to the same extent that he was interrogated on the old jobs,itmay be that a violation may have been established, at least the facts would appearin the record.The Trial Examiner is at a loss to explain the theory followed but,in any event, it is surely a novel and unusual situation where the Charging Partyand the victims of an alleged secondary boycott neglect to testify concerning thebasic facts and details of the unlawful conduct complained of and for whichrelief is sought.In the opinion of the Trial Examiner the testimony of Altman,Hungerford, andWagner proves nothing insofar as the alleged violations areconcerned.In addition to the foregoing the record does not establish the allegation that theUnion induced and encouraged employees to engage in proscribed conduct.Actu-ally, as appears above, the evidence in respect to the employment of employees issketchy and fragmentary, although it probably warrants the inference that someindividuals were working.Again, there is no evidence as to the manner in whichthe Union communicated any dispute to its members.Clearly, the Union's memo-randum to its members to watch out for this and other types of work cannot betermed continuing general instructions or orders to engage in a strike or concertedrefusal to perform services for any and all employers, if denied the work described.The General Counsel glosses over these omissions by stating that "the Respondentis claiming the erection of scaffolds." according to the April 28, 1920, decision,and the facts "must be viewed in the light of the above jurisdictional claims of Re-spondent."It is clear that the decision and other evidence detailed herein afforda background for the present case but nothing more.Of course, evidence of conductoccurring more than 6 months prior to the filing of a charge may be received forthe purpose of clarifying or explaining the character of the alleged unfair laborpractices occurring within the 6-month period, but illegal conduct within that periodmust be independently established for background evidence will not support anunfair labor practice finding.(N. L. R. B. v. National Shoes, Inc.,208 F. 2d 688,692 (C. A.2); Gagnon Plating and Manufacturing Company,97 NLRB 104, 107.)The Trial Examiner so concludes and finds.Apart from the foregoing background the General Counsel proved only thatCondo was working on the high school and Union Electric jobs, that picketsappeared at these projects and that Altman and Hungerford informed the JointBoard of a jurisdictional dispute on the respective jobs.The Trial Examiner hasno difficulty in reaching the conclusion and finding that this evidence is whollyinadequate to establish a violation of Section 8 (b) (4) (A), as alleged in thecomplaint.It is sufficient to state that the record is utterly devoid of any evidence, or evena reference, that the Union, as alleged in the complaint, induced and encouraged LOCAL 169591employees to engage in unlawful conduct with an object of forcing suppliers ofmaterials to the high school and Union Electric jobs to cease doing business withAltman, Cunliff, and other subcontractors.The Trial Examiner therefore con-cludes and finds the Union did not engage in the acts and conduct thus alleged.The PicketingIt isundisputed that pickets appeared at the high school job on August 8 or 9,and that a picket appeared at the Union Electric job on August 21 carrying signsbearingthe legend described above.The question presented is, whether this con-duct is sufficient proof to sustain the allegations of the complaint.The TrialExaminer is of the opinion that it is inadequate to support a finding of unfair laborpractices.In respect to thisissue,to repeat the often used phrase, there is no evidence inthe record indicating the circumstances leading to the decision to picket, themanner inwhich the picket lines were established, that is whether the Union throughits agentsdirected or instructed its members, or other persons to picket the projects,or whether the pickets made any statements to employees concerning the purposeof the picketing or appealed to them to respect the picket lines.The TrialExaminer is convinced that the language appearing on the picketsigns cannot,per se,be considered as evidence of sufficient import to overcome the deficiencies ofthe record and warrant the conclusion that the Union or its agents engaged in,or induced or encouraged employees to engage in, a strike or a concerted refusal toperform services for an illegal objective.Undoubtedly, the language may be con-sidered together with other facts to determine the purpose or objective of thepicketing.In passing uponthis question the Board held:. . . the legend on the Union's picket sign is a component element which goestomake up the "nature" of the picketing and may indicate, as it does in theinstant case,that the picketing was not confined to the primary employer.?But, if the legend on the sign be considered as decisive of an objective of thepicketing, still it is of no benefit or assistance to the General Counsel for the signpublicizesa jurisdictionaldispute exclusively, and thereisno allegation of aviolation of Section 8 (b) (4) (D) in the complaint.Moreover, there was noprior determination of the dispute as required under Section 10 (k) of the Act.The General Counsel contends that the same conduct can violate both Section8 (b) (4) (A) and (D), citing theArtcraftVenetian Blindcase.aWhile thatcaseinvolved a clear-cut jurisdictional dispute between the carpenters and up-holsterersover the installation of venetian blinds, which resulted in a strike by thecarpenters, there was independent evidence plainly proving that an object thereofwas to force the general contractor to cancel its contract withArtcraftand tosublet the work to another company, so that the carpenters could be assigned thework in question.The soundness of theArtcraftdecision cannot be seriouslyquestioned, but the factsin the instantcase bear no resemblance whatever to thefacts in that case for here there are no facts which remotely indicate an independentviolation of Section 8 (b) (4) (A). In theNorthwest Heating Companycase,9 aSection 10(k) proceeding,the Plumbers contended that assuming it induced andparticipated in a work stoppage, its activity was not meant to cause a reassignmentof work, butto cause thegeneral contractor to sever its contract withNorthwestHeating,and to let out the work to a new subcontractor, therefore, this conduct, asmost, might result in a violation of Section 8 (b) (4) (A), not of Section 8 (b) (4)(D).The Board pointed out that before proceeding with a. determination of adispute under Section 10 (k) it must be satisfied that reasonable cause exists tobelieve Section 8 (b) (4) (D) has been violated, and that the two essentialelementstomeet this requirement had been established, namely, (1) the responsibility of thePlumbers (and the Carpenters) for the work stoppages and (2) the existence ofthe proscribed object behindthe stoppages.Accordingly, the Board rejected thePlumbers contention and held, "the fact that the Charging Party might have a7 Local Union No. 55, etc.,108 NLRB 363, 370. The Board in finding the union had vio-lated Section 8 (b) (4) (A), considered not only the sign but also five specific incidentsoccurring in connection with the picketing.8DistrictCouncilof theUnited Brotherhood of Carpenters,etc., 111 NLRB 644; 110NLRB 2162.9 Local562,UnitedAssociationof Journeymen, etc.,107 NLRB 542, 548-549. 592DECISIONSOF NATIONALLABOR RELATIONS BOARDdifferent remedy under Section 8 (b) (4) (A) in no way deters the Board fromproceeding under Sections 10 (k) and 8 (b) (4) (D). This section, 8 (b) (4) (A)and 8(b) (4) (D), is not mutually exclusive.The Boardthereuponissued itsDecisionand DeterminationofDispute.However, this case, limited to Section10 (k) proceedings, cannot be accepted as authority for the proposition that aviolation of Section 8 (b) (4) (D) is an automatic violation of Section 8 (b) (4)(A), and that a complaint of unfair labor practices may issue under the lattersection without regard to Section 10 (k) proceedings and the Rulesand Regula-tions of the Board governing in such cases.1°The Trial Examiner has been un-able to find any cases supporting the General Counsel's argument on this point.It is true that an alleged violation of Section 8 (b) (4) (A) can be processed moreexpeditiously and conveniently than a violation of Section 8 (b) (4) (D), but ifthese factors are to be determinative of the proceedings to be initiated,then theprovisions of Section 8 (b) (4) (D) become meaningless.Clearly Congress neverintended to create such a situation and, likewise,the Boardhas never interpretatedSection 8 (b) (4) (A) as a substitute for disputes properly arisingunder Section8 (b) (4) (D). The Board in construing Section 8 (b) (4) (D) has consistentlystated that this section forbids a labor organization to engagein a so-called"juris-dictional dispute," and that: "An unfair labor practice charge under this section,however, must be handled differently from a charge alleging any other type of un-fair labor practice." iiThe Board, after referring to Section 10 (k) procedures, con-cluded; "if there is no compliance, [withitsdetermination]a complaintalleging aviolation of Section 8 (b) (4) (D) may issue."The Trial Examiner concludes and finds that even though the General Counselhad produced evidence establishing a jurisdictional dispute within the meaning ofSection 8 (b) (4) (D), such facts would not,perse,constitute a violation of Sec-tion 8 (b) (4) (A).In addition to the foregoing, Campbell, the sole picket at Union Electric, wassuperintendent for Cunliff, the general contractor.While his duties were notdescribed it is reasonable to infer he was employed in a supervisory capacity. Itisalso reasonable to infer that he was a member of the Union by reason of thelegend on the sign he carried.Of course, generally speaking any person may actas a picket for that right is not restricted to employees of any particular employeror an employer involved in the dispute.However, Section 8 (b) (4) prescribes cer-tain requirements be met before strikes orrefusals toperform services may befound violative thereof.The paucity of the record makes itdifficult to enterspecific findings on this phase of thecase,so the Trial Examiner will brieflypresenttwo questionsarising in connectionwith the picketing at Union Electric.First,assuming an agent of the Union directed or ordered Campbell to picket and, as aresult of his picketing other employees engaged in a strike or a refusal to performservices, the Trial Examiner is not fully convinced whether this conduct could beconstrued as inducement and encouragement of "employees" since theinitial induce-ment and encouragement was directed to Campbell, who by reason of his status,was not an employee within the definition thereof in Section 2 (3) of the Act. TheBoard has held that inducement and encouragement of employees excluded fromthe statutory definition of employees is not a violation of Section 8 (b) (4).(In-ternationalWoodworkers of America, AFL-CIO, Local 5-426, etc.,116NLRB1756; General Counsel Administrative Ruling, Case No. 1055 (November 12, 1954)35LRRM 1149.) Secondly, if Campbellretainedhisemployee status byvirtue of his leaving his job to picket, it must certainly be on the basis of hissupervisory employment, consequently there is sharp conflict between his loyaltiesand obligations to his employer and his union, not to overlook the effect a super-visor performing picket duty may have upon rank-and-file employees.The TrialExaminer makes no finding in this respect.However, it might be pointed outthat the Board held both the employer and the union had engaged in unfair laborpractices in a case where a foreman, a union member, having been delegated bythe employer to maintain and enforce an unlawful referral system, refused employ-ment to anapplicant because he had not been referred by the union.12The Boardconcluded that the foreman's "agency was of a dual character.He not only acted10 Sec.1.02.71.-1.02.75, Rules and Regulations,Serial 6,as amended."Twentieth Annual Report of the National. Labor Relations Board for the fiscal yearending June 30, 1955, pp. 115-116.12Grove Shepherd Wilson t Krupe, Inc., et at.,109 NLRB 209, 215. Finding a viola-tion of Section 8 (a) (3) and (1) and 8 (b) (2) of the Act. LOCAL 169593for Grove-Hendrickson in hiring and discharging carpenters under his jurisdictionbut acted for the Union in his capacity as foreman."The Trial Examiner concludes that irrespective of the answers to the foregoingquestions, the ultimate findings in this case would be the same.The Contentions of the PartiesThe General Counsel contends that the picketing did not meet the conditionsunder which picketing of the premises of a secondary employer is primary, asannouncedby the Board in theMoore Dry Dockcase.13This argument would beappropriate had the General Counsel complied with the mandatory provisions ofSection8 (b) (4) (A) and established the existence of a primary dispute betweenCondo and the Union, plus the inducement and encouragement of employees forunlawful objectives.Counsel for the Union, in addition to his contention that General Counsel failedto establish his case, argues that while the complaint alleges a violation of Section8 (b) (4) (A) it is basically a Section 8 (b) (4) (D) matter, which has beensubmitted to the Joint Board and, further, that there has been no determinationof the dispute between Condo and the Union in proceedings under Section 10 (k)of the Act.14The Trial Examiner agrees, for the reasons stated herein, that thepresent case has all the indicia of a jurisdictional dispute within the meaning ofSection 8 (b) (4) (D). But whatever the theory of the case, be it based onviolation of the rule announced inMoore Dry Dock Company,or the propositionthat a violation of Section 8 (b) (4) (A), the General Counsel has failed to adduceany substantial evidence to support either or both of these theories.The Proceeding Under Section 10 (1)The Board's records show that on September 19, 1956, the Regional Directorfiled a petition for injunctive relief in accordance with the provisions of Section10 (1) of the Act.15The petition, based upon separate charges by Condo allegingviolations of Section 8 (b) (4) (D) and (A) of the Act, alleges that there isreasonable cause to believe that the Respondent has engaged in and is engagingin acts and conduct in violation of the foregoing sections.The petition furtheralleges that Condo in performing brick and masonry work for Altman at the highschool employed bricklayers and hod carriers and about July 19, 1956, assignedthe work of erecting scaffolds to employees who were members of or representedby Hod Carriers.About July 25, and thereafter, the Respondent demanded thatthiswork be assigned to employees or members of the Respondent, although theRespondent had never been certified as the collective-bargaining representative ofany of Condo's employees.The demand was refused by Condo. Thereafter, infurtherance of its demand, the Respondent, since August 9 and 21, picketed the highschool and Union Electric jobs, which resulted in the refusal of employees ofAltman, Cunliff, and their sub-contractors to work, and employees of suppliers torefuse to make deliveries, causing a cessation of work on the projects.The petitionalleges the picketing was for stated objectives, the same as set forth in the com-plaint,which constitute a violation of Section 8 (b) (4) (D) and (A) of the Act.Thereafter, a hearing was held, pursuant to an order to show cause, and on thebasis of the pleadings and the evidence the court, on October 1, entered its findingsof fact, conclusions of law, and an order granting injunctive relief as prayed for inthe petition.It is obvious that the gravamen of the petition is the Section 8 (b)(4) (D) violation, with a derivative Section 8 (b) (4) (A) violation.The brieffiled by the General Counsel substantiates this theory. Since neither the petitionernor the Respondent ordered a transcript of the injunction hearing 16 there is noway of examining the evidence adduced in the proceeding.13Sailors'Union of the Pacific, AFL,92 NLRB 547, 549.14The Board's records show that a hearing was held under Section 10(k) in thismatter, Case No. 14-CD-65. on November 14, 1956 (not reported in printed volumes ofBoard'sDecisions and Orders), the day following the hearing in the instant case.15 RalphKennedy, Regional Director, etc. v. Local 169, United Brotherhood of Carpentersand Joiners of America, AFL-CIO, U.S.District Court for the Eastern District of Illinois,CivilNo. 3605.10This information was obtained from Assistant General Counsel Winthrop A. Johns,counsel for the petitioner and chief of the injunction section of the legaldivision.476321-58-vol. 119-39 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact,and upon the entire record—the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Theoperationsof W. H.Condo, J. J. Altman & Company,and Smith Brennan..Pile Company occur in commerce within the meaning of Section 2(6) of the Act.2.Local169, United Brotherhood of Carpenters and Joinersof America, AFL-CIO, andHod CarriersLocal 454, arelabor organizations within the meaning ofSection2 (5) of the Act.3.TheRespondent has not engaged in unfair labor practices as alleged in thecomplaint,within the meaning of Section 8(b) (4) (A) of the Act.[Recommendations omitted from publication.]Radio & Television Broadcast Engineers Union,Local 1212, In-ternational Brotherhood of Electrical Workers, AFL-CIOandColumbia Broadcasting System,Inc.CaseNo. 2-CD-146.November 25, 1957DECISION AND DETERMINATION OF DISPUTEOn April 26, 1957, Columbia Broadcasting System, Inc., hereincalled CBS, filed a charge with the Regional Director for the SecondRegion, alleging that Radio & Television Broadcast Engineers Union,Local 1212, International Brotherhood of ElectricalWorkers,AFL-CIO, herein called Local 1212, had engaged in and was engagingin certain unfair labor practices within the meaning of Section 8 (b)(4) (D) of the Act.Thereafter, pursuant to Section 10 (k) of the Act and Sections102.71 and 102.72 of the Board's Rules and Regulations, the RegionalDirector investigated the charge and provided for an appropriatehearing upon due notice.The hearing was held at New York, NewYork, on various dates between June 19 and 25, 1957, before I. L.Broadwin, hearing officer.All parties appeared at the hearing andwere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearing on the issues.'The rulings of the hearing officer made at the hearing are free fromprejudicial error and are hereby affirmed?Briefs have been filedby CBS and Local 1; none was filed by Local 1212.1The hearing officer granted a motion to intervene,made by Theatrical Protective UnionNo. 1, International Alliance of Theatrical Stage Employees and Moving Picture MachineOperators of the United States and Canada, AFL-CIO, herein called Local 1.2 The hearing officer rejected,as irrelevant and not bearing on the issues, Local 1212'soffer of evidence that CBS' custom or practice was to assign to it the disputed work,more particularly described below.The ruling was proper.International Longshoreman'sAssociation,Inc., Local976etc.,(Abraham Kaplan,et al.),116 NLRB 1533, 1536;Local675, etc. (Port Everglades Terminal Company),116 NLRB 27, 37-38. See alsoLocal 16,etc. (Denali-lllcCray Construction Company),118 NLRB 109 ;Radio i Television BroadcastEngineers Union, Local 1212, etc. (CBS),114 NLRB 1354, 1358.119 NLItB No. 71.